Citation Nr: 1221692	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  07-34 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.	Entitlement to service connection for residuals of a left ankle injury.

2.	Entitlement to service connection for plantar fibromatosis of the left foot, to include as secondary to a left ankle disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to June 1970 and from May 1974 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The September 2006 rating decision found new and material evidence had not been submitted to reopen a claim of entitlement to service connection for residuals of a left ankle injury and the April 2008 rating decision denied entitlement to service connection for plantar fibromatosis of the left foot.  The Veteran testified at Board hearings at the RO in Muskogee, Oklahoma in November 2009 and November 2010.  These transcripts have been associated with the file.

The case was brought before the Board in January 2010 and the Board determined that new and material evidence had been received to reopen the claim of entitlement to service connection for residuals of a left ankle injury.  The Board also remanded the claims to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him a new VA examination and issuing a statement of the case for the claim of entitlement to service connection for plantar fibromatosis of the left foot.  The Veteran was afforded a VA examination in April 2010 for his left ankle disability.  A statement of the case was issued in June 2010 for the claim of entitlement to service connection for plantar fibromatosis of the left foot.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran was informed in May 2012 that he had the option to waive his right to a panel decision, in this instance only, so that the claims could be remanded for further development.  In a May 2012 response the Veteran indicated that he did waive this right and the claims could be considered based on the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board notes that the Veteran began receiving Social Security Disability Income in approximately November 2011.  However, there are no records from the Social Security Administration (SSA) found in the claims file.  Therefore, a remand is required for the Agency of Original Jurisdiction (AOJ) to request any possible available SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

Accordingly, the case is REMANDED for the following action:

1.	The AOJ must request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

